Case
 Case2:20-bk-13530-BR
      2:20-cv-06232-DOCDoc
                         Document
                           193 Filed
                                  18 12/02/20
                                      Filed 12/01/20
                                                Entered
                                                      Page
                                                        12/02/20
                                                           1 of 211:08:28
                                                                  Page ID #:75
                                                                           Desc
                        Main Document     Page 1 of 2



                       UNITED STATES COURT OF APPEALS                    FILED
                                 FOR THE NINTH CIRCUIT                    DEC 1 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: JADELLE JEWELRY AND                      No.    20-55967
DIAMONDS, LLC,
                                                D.C. Nos.    2:20-cv-06183-DOC
             Debtor,                                         2:20-cv-06232-DOC
______________________________                               2:20-cv-06231-DOC
                                                Central District of California,
JADELLE JEWELRY AND DIAMONDS,                   Los Angeles
LLC; et al.,
                                                ORDER
                    Appellants,

  v.

VICTOR FRANCO NOVAL; et al.,

                    Appellees.

       On October 20, 2020 the court ordered appellant Jadelle Jewelry and

Diamonds, LLC, within 28 days, to cause new counsel to file a notice of

appearance with the court. The order warned that failure to comply would result in

the dismissal of the appeal as to appellant. To date, appellant has not complied

with the court’s order. The appeal is dismissed for failure to prosecute as to

appellant Jadelle Jewelry and Diamonds, LLC only. See 9th Cir. R. 42-1.

       The Clerk will serve a copy of this order on appellant Jadelle Jewelry and

Diamonds, LLC’s managing member Rachel Rechnitz at 9533 Sawyer Street, Los

Angeles, CA 90035.



11-09-2020/Pro Mo
Case
 Case2:20-bk-13530-BR
      2:20-cv-06232-DOCDoc
                         Document
                           193 Filed
                                  18 12/02/20
                                      Filed 12/01/20
                                                Entered
                                                      Page
                                                        12/02/20
                                                           2 of 211:08:28
                                                                  Page ID #:76
                                                                           Desc
                        Main Document     Page 2 of 2



       This order served on the district court shall, within 21 days after the date of

this order, become the mandate of this court as to appellant Jadelle Jewelry and

Diamonds, LLC only.

       The appeal will proceed as to the remaining parties.

       The opening brief is now due January 4, 2021. The answering brief is due

February 3, 2021. The optional reply brief is due within 21 days after service of

the answering brief.

                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Lorela Bragado-Sevillena
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




11-09-2020/Pro Mo                          2                                    20-55967
